                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                              8:16CR115

      vs.
                                                               ORDER
MARCOS DE LA TORRE,

                      Defendant.




      IT IS ORDERED:

      1.     The Defendant may reply to the Government’s Response to Defendant’s

Motion Under 28 U.S.C. § 2255, ECF No. 130, and Index of Evidence, ECF No. 131, on

or before November 22, 2019;

      2.     If the Defendant requests an evidentiary hearing, he shall list each

genuine issue of material fact to be determined at such hearing; and

      3.     The Clerk is directed to mail a copy of this Order to the Defendant at his

last known address.

      Dated this 25th day of October 2019.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
